﻿On behalf of the
Republic of Angola, allow me first to congratulate the
President, Mr. Hennadiy Udovenko, on his election to
preside over the fifty-second session of the General
Assembly.
Allow me also to congratulate the outgoing
President, Ambassador Razali Ismail, on the excellent
work he performed.
We should also like to express our appreciation to
the Secretary-General, Mr. Kofi Annan, for his dedication
and determination in turning the United Nations into a
more effective instrument to meet the challenges of the
twenty-first century.
The cold war, which was the main obstacle that for
decades prevented the United Nations from performing its
role fully, a role defined by its founding Members in the
Charter, is now a thing of the past. But our world
Organization has not yet achieved the degree of efficiency
that the Member countries and their people would desire,
with the result that sometimes despair and a lack of
confidence are felt, instead of trust in its efforts.
The construction of the new democratic world order
to which we all aspire will demand that the principal
forum for multilateral diplomacy, the United Nations, play
a greater role. In this context, the complete restructuring
and revitalization of its system and an end to the present
financial crisis, which is affecting its normal functioning,
are essential.
The issue of the restructuring of the Security Council
should therefore be given priority. The current structure
of that body is obsolete, reflecting a reality that prevailed
more than 50 years ago. How is it conceivable that
27


regions such as the African continent, which makes up the
largest regional group at the United Nations, or Latin
America, are not represented among the permanent
Members of the Security Council? Therefore, it is high time
that the geographical composition of that body be
overhauled to allow for more balanced and more equitable
representation. In this regard, Angola endorses the African
claim for no fewer than two seats among the permanent
members of the Security Council. The Council’s working
methods should also be revised in order to ensure greater
transparency in its decision-making processes.
Angola supports the declaration made by the Heads of
State of the Organization of African Unity, as well as the
statement made by the Ministers for Foreign Affairs of the
non-aligned countries on reform of the Security Council.
The recent proposals made by the Secretary-General
on reform will certainly boost the process of overhauling
the United Nations. Angola welcomes the contents of those
proposals, although we would have preferred to see further
improvements in some aspects. We are, however, optimistic
as to the outcome.
As the Assembly is aware, the Lusaka Protocol which
was signed in 1994 between the Government and the armed
opposition, UNITA, was intended to solve the post-electoral
crisis provoked by UNITA and at the same time to put the
country back on the path towards peace, national
reconciliation and democracy. However, approximately
three years since the beginning of its implementation,
Angola is still far from achieving those goals due to the
systematic failures by UNITA to meet its obligations and to
its repeated delaying tactics. This is a clear demonstration
of bad faith and lack of political will by its leadership. It
appears that the leader of this organization has not
abandoned its strategy of taking power by force. He is still
resisting the transformation of UNITA into a true political
party and UNITA’s complete demilitarization, even though
the single national army, which includes in its ranks
thousands of men provided by UNITA, has already been
formed.
UNITA still maintains a private, heavily armed army
made up of around 35,000 men, 4,000 of whom belong to
the UNITA leader’s personal guard. This constitutes a
serious violation of the Lusaka Protocol and is the main
cause of the current climate of tension and insecurity in
some parts of Angola. The members of this army include
troops that UNITA hid from the United Nations during the
quartering process, recently demobilized UNITA troops
who have been recruited again by force, and former
soldiers of the former Republic of Zaire.
At the same time, UNITA is still continuing its
military build-up through the reactivation of military
bases and acquisition of sophisticated weapons from
foreign countries, in clear contradiction of paragraph 19
of Security Council resolution 864 (1993).
On the other hand, UNITA is holding on to large
portions of national territory which were supposed to be
handed over to government administration. This is
impeding exercise of the State’s sovereignty throughout
the country and the free movement of people and goods.
The control of some of these areas is aimed at exploring
for, and then smuggling and exploiting, their natural
resources to finance UNITA’s war machinery and satisfy
the individual interests of its leadership.
As a result of these actions, the perspectives created
with the inauguration of the Government of National
Unity and Reconciliation and the swearing-in of the
Parliament have been postponed.
UNITA’s behaviour in the peace process is
repugnant as well as ambiguous. It insists on armed
opposition despite the fact that it is part of the main
power institutions and despite the fact that Angola has a
democratic, pluralist system in which all political parties
can freely carry out their activities.
The international community has already expressed,
repeatedly and categorically, its condemnation of and
dismay at UNITA’s actions. In 1993 the Security Council
applied the first package of restrictive measures against
UNITA. More recently, the Security Council unanimously
adopted resolution 1127 (1997), which applies a new
package of measures against UNITA as a result of its lack
of cooperation in the implementation of the Lusaka
Protocol. The position taken by the Council above all
displays the concern of the international community and
its determination to prevent the UNITA leadership
strategy from being implemented. Otherwise, peace and
stability in Angola and the entire region of central and
southern Africa would be at risk.
The Government of Angola reiterates its firm
support for resolution 1127 (1997), because we feel that
it is a strong means of pressure aimed at dissuading
UNITA from its intention to return to war, encouraging
it to speed up its demilitarization and transformation into
28


a political party, and put an end to its jurisdiction over parts
of Angolan territory.
Taking the above into account, the Angolan people
look forward to the Security Council’s demonstrating
firmness and determination in implementing resolution 1127
(1997), immediately putting into force sanctions against
UNITA unless that organization changes its behaviour and
gives proof of good faith in complying with its outstanding
obligations.
The Government of Angola is optimistic about the
successful conclusion of the peace process and will
continue to do its utmost to guarantee the full
implementation of the Lusaka Protocol.
Before turning to another subject, I would like to
express the sincerest gratitude of the Government of Angola
to the Special Representative of the Secretary-General for
Angola, Mr. Alioune Blondin Beye, and to the
Governments of the troika of observers, Portugal, Russia
and the United States, for their untiring efforts to bring
about peace in Angola.
Recent changes in the Democratic Republic of the
Congo have contributed to alleviating the tensions in the
central African region, opening new perspectives for its
States and peoples in terms of stability and development.
The present climate will allow stability to prevail in
the region and will allow for better coordination among
States with a view to reinforcing the observance of the
principle of good neighbourliness.
The Angolan Government is very apprehensive
regarding the crisis in the Republic of the Congo, a country
with which Angola shares a common border, close
consanguinity and historic ties.
The Republic of Angola favours a negotiated solution
to the crisis and supports the international mediation efforts
headed by Mr. Omar Bongo, President of the Republic of
Gabon. Our Government also supports the deployment of
an international force as soon as a political settlement
emerges from the negotiations.
In Sierra Leone, we deplore the interruption of the
democratic process and the overthrow of the legitimately
elected institutions. The Government of Angola supports the
efforts of the Organization of African Unity (OAU) and, in
particular, of neighbouring countries to restore the
democratic institutions.
We are also concerned with the situation in the
Republic of the Comoros, where tensions are threatening
the country’s independence and territorial integrity. We
encourage the international community to support the
efforts of the OAU in the search for a peaceful solution
able to preserve the territorial integrity and independence
of that country.
The situation in Somalia continues to deteriorate, and
a solution acceptable to all the parties concerned has yet
to be found. The Angolan Government approves of the
efforts made by member countries of the
Intergovernmental Authority on Development (IGAD)
and, in particular, the most recent initiatives of Ethiopia
in bringing the representatives of the Somali factions
together at the negotiating table.
Of particular concern to us is the ostracism displayed
in the main international forums with regard to the Somali
crisis.
In Western Sahara the recent opening of direct
negotiations between the Kingdom of Morocco and the
Frente POLISARIO front is a positive sign. The Angolan
Government has always been in favour of a negotiated
solution to the conflict which takes into account the
aspirations of the populations of the territory and
encourages the parties to honour the agreements signed in
Houston and to continue the ongoing dialogue in good
faith. In this connection, we support the joint efforts of
the OAU and the United Nations.
We are concerned with the continuation of the
Israeli-Arab conflict, the primary cause of the
deteriorating situation in the Middle East. Recent events
have delayed the peace process and have led to further
deterioration of the situation in the region. Angola
reaffirms its support for the peace process in the Middle
East. Its success depends upon the reinforcement of
mutual trust and the full implementation of the accords
signed between the parties concerned.
We endorse the position expressed in the Declaration
of the Heads of State or Government of the OAU and the
statement made in New Delhi at the ministerial meeting
of the Non-Aligned Movement with regard to the question
of Palestine.
My Government expresses its concern at the lack of
progress in the initiatives to bring about a just solution to
the question of East Timor. The Government of Angola
29


deplores the refusal by one of the parties to accept
President Mandela’s initiative.
The economic, commercial and financial embargo
imposed on Cuba is a matter of concern to my Government,
particularly because of its negative impact on the economic
and social situation of the Cuban people. We reiterate our
appeal to have the embargo lifted, which will contribute to
relations between two peoples.
(spoke in English)
Finally, I should like to thank those who have given
me the opportunity to speak today. As the Assembly knows,
my speech was to be delivered on 26 September. However,
due to a sad event which has happened in my country, I
have to leave tonight, and I was obliged to ask the
Assembly to give me the opportunity to deliver my speech
today.
One of our colleagues, the former of Minister for
Foreign Affairs of Angola, passed away yesterday. It is my
duty to return home to pay my respects to my dear
colleague. Many here know Foreign Minister "Loy".
I wish the Assembly well, and may good work be
done here for peace, stability and international cooperation.









